Order filed, November 6, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00769-CR
                                    ____________

                      CURTIS JAMES PRITCHARD, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the Co Crim Ct at Law No 8
                                Harris County, Texas
                          Trial Court Cause No. 1804094


                                         ORDER

       The reporter’s record in this case was due September 17, 2012, 2012. See Tex. R.
App. P. 35.1. On September 20, 2012, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Sondra Humphrey, the court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sondra
Humphrey does not timely file the record as ordered, we will issue an order directing the
trial court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM